Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 1 of 18

AO 1<¥1¢_§9» 04/10) Apphcagmm@gearch warrant

'NOV 20 2018 UNITED STATES DISTRICT CoURT

fOI` the
AT SEATTLE
pro '

cLERK u3 ztr:'r<:<:)i'RT D' ' of Washin On
wESTERN DiSTRiCTjoF WASH:’NGTON Westem lsmct gc

BY DEPuTY
In the Matter of the Search of

(Briejly describe the properly to be searched
or identi]j) the person by name and address)
Lenovo laptop, Seized from Room 409 at the Mediterranea`n
Inn located at 425 Queen Anne Ave N, Seattle, Washington
98 l 09

 

 

CaseNo. MJ law 541

\/\/\/\/\/V

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search Warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj/ the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated herein by reference.

1003de in the W€Sf€rn y District of Washington , there is now concealed (identi/j) the

person or describe the property to be seized):
See Attachment B, which is incorporated herein by reference.

 

The basis for the search under Fed. R. Crim. P. 4 l (c) is (check one or more):
E{evidence of a crime;
|!{contraband, fruits of crime, or other items illegally possessed; t
|i(property designed for use, intended for use, or used in committing a crime;
|:I a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Coa'e Section Ujj%nse Description ' c

18 U.S.C. 371; 22 USC 2778; 18 Conspiracy; Arms Export Control Act; Smuggling; Alien in Possession of a Firearm
USC 554; 18 U.S.C. 922(g)(5)(B) .

The application is based on these facts:
Please see Affldavit of HSI Special Agent Lindsey Smith

E{ Continued on the attached sheet.

CI ,Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 31033, the basis of which is set forth on the attached sheet.

\‘/ Applicant ’s signature

Lindsey Smith, Special Agent (HSI)
Printed name and title

Sworn to before me and signed in my presence.

Date: 30 X)'V )`d/£/ k ll MQM

 

 

 

C/ Judge ’s signature
City and state: Seattl€, WaShiIlgtOn es P. Donohue, United States Magistrate Judge
Printed name and title

USAO# 2018R01374

 

[\)l\)l\.)[\)[\)[\)[\)(\)[\))-l)-l)-)-\>-»-l»-lr-\)-d\-‘
OC\]O'\~U`l-bwl\)’-‘O\COC\]O\U`IJ>UJI\)*_‘O

\ooo\lo\u~.l>.'o)r\),_‘

 

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 2 of 18

AFFlDAVIT OF LINDSEY SMITH

STATE OF WASHINGTON )
) ss
COUNTY OF KING )

I, Lindsey Smith, having been duly sworn, state as folloWS:
AFFIANT BACKGROUND

1. I am a Special Agent with the U.S. Department of Homeland Security, ,
Homeland Security Investigations (“HSI”), assigned to the Office of the Special Agent in
Charge, Seattle, Washington. I have been employed as a Special Agent With HSI since
2008. I am currently assigned to the Counter-Proliferation Investigations Group, where I
investigate cases involving the illegal export of weapons and other items from the United
States. l _

2. I have received formal training at the Federal Law Enforcement Training
Center in Glynco, Georgia and advanced training in Counter-Proliferation lnvestigations.
Based on my training and eXperience, I am familiar with the manner in which individuals
illegally acquire and export controlled merchandise from the United States to foreign
countries 0

3. I make this affidavit in support of an application for a laptop that was
seized, as further described in Attachment A, which is incorporated herein by reference.

I seek authorization to seize the items that are described in Attachment B, which is
incorporated herein by reference.

4. As discussed below, there is probable cause to believe that the laptop
contains evidence of violations of the Arms Export Control Act, 22 U.S.C. §_2778, and
the lnternational Trafficking in Arms Regulations, 22 C.F.R. Part 120 et seq., as well as
violations of Title 18, United States Code, Section 554, conspiracy to violate the Arms
Export Control Act, 18 U.S.C. § 371, and Alien in Possession of a Firearm, 18 U.S.C. §

922<g)<5)<B).

AFFlDAVIT OF LINDSEY SMITH - l UNlTED STATES ATTORNEY
USAO 2018R01374 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

\OOO\]O\Ul-BL)JN»-*

I\)I\)NNNNNN[\)»-*r-*)-l»-l)_~)_»-l>-»»-r-\
CQ\]G`\L/`ILUJ[\)’_‘O\OOO\]O\U`l-l>b)[\)l_‘©

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 3 of 18

5. The facts set forth in this Affidavit are based on my own personal
knowledge; information obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of cooperating
witnesses; review of documents and records related to this investigation; communications
with others who have personal knowledgeof the events and circumstances described
herein; and information gained through my training and experience

6. Because this Afiidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact that I, or others, have learned during the course of this investigation

RELEVANT LAW PERTAINING TO ARMS EXPORT CONTROL ACT

7. The Arms Export Control Act (“AECA”), as amended, authorizes the _
President of the United States to control the export and import of “defense articles” and
“defense services” by designating those items and services that shall be considered
defense articles and defense services.

8. The President of the United States, by Executive Order 1363 7, delegated
his statutory authority to promulgate regulations with respect to exports of defense
articles and defense services to the United States Secretary of State. The Department of
State, exercising this authority, promulgated the International Traftic in Arms
Regulations (“ITAR”), 22 C.F.R. Parts 120-130. l

9. Items and services constituting “defense articles” and “defense services”
are set forth in the United States Munitions List (“USML”), 22 C.F.R. Part 121.1.

Category I of the USML includes tirearms, close assault weapons, and combat shotguns.

'As a result, the export of these defense articles requires a license or other written

authorization from the State Department’s Directorate of Defense Trade Controls

` (“DDTC”).

10. The definition of “export” in the ITAR includes the sending or taking of a
defense article out of the United States in any manner. See 22 C.F.R. Part 120.17.

AFFIDAVIT OF LINDSEY SMITH - 2 UNITED STATES ATTORNEY

USAO 2018R01374 700 STEW'ART STREET, SUrrE 5220
SEATTLE, WAsHlNGToN 98101

(206)553-7970

 

\OOC\]O\U`I-BW[\)»-‘

[\)[\)[\)[\)[\)[\)[\.)[\)[\))-li-»r-\)-\)--‘r-‘)-r»-‘)-l)-\
W\]O\M‘-PWN'-*C\OOC\]G\UI-l>b~)[\)’-*‘O

 

 

Ca_Se 2:18-mj-00542-.]PD Documentl Filed11/20/18 Page 40f18.

SUMMARY OF INVESTIGATION

ll. _ In the summer of 2016, a confidential informant (“CI”) traveled to Lebanon
for personal reasons. During his/her travels, the CI visited a firearms store in Tripoli, a
city located in northern Lebanon. While at the store, the CI spoke with the shop owner,
who identified himself as Hicham DIAB. The Cl and DIAB had further conversations at
the store on a few other occasions during the CI’s trip. Through their discussions, DIAB
learned that the CI resided in the United States. DIAB asked the CI if he/she had access
to firearms, and, if so, Would he/she be willing to sell them to DIAB. DIAB told the CI
that he had received M4 barrels from the United States that were smuggled inside of air
conditioning tubes.1 The CI noticed that DIAB had for sale in his shop a variety of
firearms, including high-end firearms, Russian-made firearms, and higher-end firearm
components from U.S. companies The CI later returned to the United States and
contacted HSI regarding DIAB’FS interest in obtaining firearms from the United States.2

12. Following the Cl’s travel to Lebanon and at the direction of HSI, the CI
conducted a series of phone calls with DIAB. The phone calls were recorded, and
conducted in Arabic. Specifically, on January 25, 2017 , the Cl told DIAB that he/she
knew people who were interested in selling firearms, but that they were nervous to
conduct business with people in Lebanon. DIAB replied that the individuals would
benefit because “They will sell it. .. they will sell it they will sell it, for example,
illegitimately, he will benefit and you will benefit.” DIAB said that he would “give them
the name of a company” to use for shipping. y

13. During a phone conversation on January 31, 2017, the CI told DIAB he/she
had met with the two individuals, i.e., two undercover agents (“UCAS”), and that the
UCAS said that the United States is “very rigorous” about exporting firearms and that

“Without a permit. .. a permit uh. .. specifically issued for exporting, [Sighs] they are in

 

1 The M4 is a U.S.-manufactured, magazine fed rifle that can be fired in semi-automatic or automatic mode. lt is
widely used throughout the U.S. military.
2 The CI has been paid for his/her efforts in this case.

AFFIDAVIT OF LINDSEY SMITH - 3 UNITED STATES ATTORNEY
USAO 2018R01374 700 STEWART STREET, Sum~; 5220
SEATTLE, WAsHlNGToN 98101
(206) 553-7970

 

\OOQ\]O\U'l-Pb.>[\)»-l

[\)[\.)NI\)[\)[\)[\)N[\)»-‘)-\>-¢»-l)-a»-l»-l)-»»-lr-\
OO\]O\Ul-I>L)JN’-*O\OOO\]O\UI-I>WI\)HO

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 5 of 18

violation of all uh. .. the federal laws”, and that “no doubt they are afraid. These guys are
saying in a very specific way that there is no joke about,this matter.” DlAB re'sponded,'
“You will be working in the ‘black market”’ and said “there is a lot of gain by going g
through the illegitimate way.”

14. On February 3, 2017, the CI and the UCAs called DIAB. During the call,
the CI introduced the UCAs to DIAB. DIAB said that he wanted 500 Glock, model 19
pistols. DIAB also expressed interest in purchasing 1000 M4 bolt carriers that could
function in fully-automatic M4 rifles. As for payment, DIAB and the UCAs discussed
using a fake company to transfer the funds, as a way to avoid tracing the real source of
the funds. DIAB claimed that he was “1000%” confident that he could successfully
smuggle the guns and parts out of the United States. DlAB and the UCAs agreed to meet
at an upcoming firearms show in Germany.

_15. On March 21, 2017, UCAl and the CI met with DlAB in Frankfurt,
Germany. The CI assisted in translating. UCA2 joined part of the meeting via video
conference from the United States. During the meeting, DlAB and the UCAs discussed
procuring firearms and how to ship them. The UCAs told DIAB that the guns needed
“1icensing.” DIAB stated that the most important thing was for the UCAs to put their
“trust in me and that there is no betrayal.” DIAB said: “l do not want the government to
be after me, let it not be any kind of revelations, for example, for later on. This business I
am doing the guns and certainly it is not legitimate.” UCAl explained that it was
risky for the UCAs as Well, since they Would need licenses to complete the export legally.
DIAB stated that “certainly the work We are doing is not legitimate.” The CI replied,
“There is danger,” to which DIAB responded, “certainly.” In regards of how to ship the
items out of the United States, UCA2 said: “If he (DIAB) knows how to do it, we need. ..
we need to know how to do it because we don’t, we don’t, [Sighs] we don’t, uh. .. we’re
not smugglers man, we’re just. . .We’re just gun people. .. you know?” DIAB replied:

“The weapons will be hidden in something.” DIAB asked the UCAs if they had an

AFFIDAVIT OF LINDSEY SMITH - 4 7Y;TED sTASTEs ATSToRNSI:inO
. TEWART TREET, UlTE
USAO 201 8R01374 SEATTLE, WASHINGTON 98101
(206) 553-7970

 

N[\)[\)NN[\)[\)[\)[\))-l)-a)->-»)-li-»)-l»-\)-l)-\
OO\]O\Ul-BUJN*-‘O\DOQ\IO\U!-BWN'_‘C

\ooo\lo\cn.t>wt\)»-_-

 

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 6 of 18

available space to pack car parts with guns. DIAB told the UCAs: “I am coming to visit
you in the United States, and I’m going teach you a lot of stuf .” v

16. DIAB said wanted only 100, not 500 Glock firearms DIAB explained that
they needed to build trust before moving onto a bigger deal. UCA2 said that he was
unwilling to do a deal for only 100 guns because of the high risk involved compared to
the low reward of a small deal. DIAB and the UCAs ultimately reached a tentative deal
for 200 Glock firearms

17. Over the span of several months following the meeting, the CI, DIAB, and
the UCAs conducted several phone conversations regarding the firearms deal. The CI
assisted in translating for the UCAs whenever they were present. During one of the
phone conversations on June 26, 2017, DIAB told UCAl that he would come to the
United States to bring the UCAs money and to show the UCAs how to package the guns
DIAB said it was very important that he trusted the UCAs'to be able to package the guns
correctly. DIAB emphasized that he planned to do alarge‘ order in the future and that he
didn’t want the UCAs to do a poor job or otherwise his “neck [was] in their hands.”
DIAB also asked how much currency he could carry with him to the United States

18. During a phone conversation on August 25, 2017, DIAB told the UCAs that
he had received a visa to travel to the United States DIAB told the UCAs that it would _
be important to ensure that no one wouldbe surveilling them during his visit, and that he
Wanted everything to be secure.

19. During a phone conversation on September 7, 2017, DIAB told the UCAs
that he wanted to conceal the guns in car parts, such as the front ends of vehicles DIAB
said he wanted to use Honda parts DlAB also wanted the UCAs to ensure that the
location of the warehouse where the guns would be packed be secure. DIAB requested
that the UCAs find the warehouse location and the car parts, and that he would travel to
the United States to show the UCAs how he wanted the guns packaged

20. DlAB did not travel to the United State to complete the deal for the 200
guns However, from October 2017 to August 2018, DIAB and the CI maintained

AFFIDAVIT oF LINDSEY sMITH - 5 715(1;1;1@ srASrEs Ar'SroRNSi§§O
TEWART TREE'I`, UITE
USAO 201 8R01374 SEATTLE, WAsHiNGToN 98101
(206) 553-7970

 

\OOO\]O'\Ul-l>L)-)N>~

[\)[\){\)l\)[\)[\)[\)[\)[\)»-\»-‘)-l»-¢)-l)-l)~)-\»-¢r-‘
00 \] C'\ Ul -l> 03 l\.) '-* O'\D 00 \] O\ U1 -B bd [\) '-‘ O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 7 of 18

contact by phone, text, and in person when the CI would travel to Lebanon for personal
travel. DIAB continually assured the CI that he was trying to solidify the firearms deal
with his customers

21. During a phone conversation on September 20, 2018, DIAB told UCAl
that he planned to ship a car without a shipping container. He said he would travel to the
United States to buy a car, package What he could into it, and ship the car in the name of
another company to Lebanon. DIAB said that this first car shipment Would be a test, and
he requested the UCAs to procure a “bolt carrier with everything that goes with it,” anda
“lower kit” that could fire “single, semi, and burs .” UCAl said that there was too much
risk and not enough profit in attempting to ship such a small amount, that it would just
bring trouble. DIAB stated that the “end user” wanted to test the items to make sure the
items were acceptable, and that if everything was good then very large orders would
follow. DIAB suggested that he could pack twenty-five to thirty handguns into the car,
along with the aforementioned parts, and that he would immediately compensate the
UCAs UCAl replied that he and UCA2 would need to decide if they wanted to proceed
with the deal. DIAB said “time is of the essence” to him and that he wanted the deal to
be done by November. DIAB Said that they should “pray that this first one goes Well,
because what’s coming is going to be so good, What the UCAs make in four years, they
will make in one month."’

22. During a phone conversation on September 26, 2018, UCAl told DIAB
that UCA2 wasn’t Willing to get back into business With DIAB but that he might
reconsider if the deal looked like it was really going to happen. DIAB said he wanted to
start business and see how much he could pack into a car. DMB said he would start
with an order of 25 handguns and see how they fit in the car. DIAB requested that 30-
round magazines be included with 10 of the guns DIAB asked how soon UCAl could
be ready. UCAl replied within 30 days DIAB then asked UCAl if they needed money
in advance UCAl said they could get things ready before DIAB got to the United States
if they were paid in advance. DIAB and the UCAl agreed on DLAB paying $10,000 up

AFFIDAVIT OF Ll NDSEY SMITH - 6 7Y;TED STASTES Ar;oRr\JSl§§O
TEWART TREET, umz
USAO 201 8R01374 SEATrLE, WAsHlNGToN 98101
(206) 553-7970

 

[\.)[\)[\)l\.)[\)[\)l\)[\)[\))-)-¢)-ll-¢)-\t-‘)-l)-)-\)-\
O¢\lG\Lh-l>L)-)l\)'-‘C\OOO\]O\U\-DWNF-‘O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 8 of 18

front to start the order, $13,000 when DIAB was in the United States, and the remaining
balance of$11,000 when the shipment was delivered in Lebanon. UCAl also agreed to
include the bolt carrier that DIAB requested previously. When asked about a vehicle to
use, DIAB requested a 2011 or 2012 Honda CRV, which DIAB agreed to pay for.

23. On October 9, 2018, the CI received a text from DIAB showing a receipt of
a wire transfer in the amount of $10,000 made to UCAl. This wire transfer was
confirmed with the financial institution.

24. On October 15, 2018, the CI spoke with DIAB over the phone. During the
call, DIAB told the CI that he was planning to fly to the United States on November 7,
2018, and he would be traveling to the United States with a second individual, a
Canadian citizen, who would help translate and help package the guns into the vehicle.
DIAB also stated he would wire another $10,000 to the UCAs

25. On October 18, 2018 the CI conducted a recorded phone call with DIAB.
DIAB asked if the UCAs had grenade launchers that attach to M4 rifles, and also asked
about a .50 caliber sniper rifle. The CI replied that grenade launchers are illegal to
possess as civilians, but that the UCAs might have access to them. 1

26. On October 27, 2018, the CI received a text from DIAB With several
photos The photos included the passport biographical pages for DIAB and a second
individual, Nafez EL MIR, a Canadian citizen who appears to be living in Lebanon.

27. On October 28, 2018, the CI spoke with DIAB over the phone. DIAB'said
EL MIR would handle the shipping of the car. DIAB also said that he only needed an
hour to pack the car. DIAB inquired about many guns, including custom engraved guns
and sub-machine guns and said he would like to visit a big gun store during his visit in
the United States

28. On October 30, 2018, the CI received a photo from DIAB via text
reflecting a receipt of a wire transfer in the amount of $10,000 made to UCAl. This wire

transfer was confirmed with the financial institution.

AFFIDAVIT OF LINDSEY SMITH - 7 ` 713(1)\1;TED STASTES ATSTORI\;§;O
TEWART mEET, UrrE
USAO 2018R01374 SEATrLE, WAsHiNGToN 98101
(206) 553-7970

 

\OOO\]O\U!J>L)J[\J»-*

NI\)[\)[\)NN[\)N[\)»-*r-\»-»)-\p_¢)_i-‘»-l)-l»-l
OONO\'J`¢-bb~)[\.)l-‘O\COQ\]O\UI-PW[\)'-\O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 9 of 18

29. On November 7, 2018, at approximately 10:40 a.m., Hicham DIAB and
Nafez EL MIR arrived at the Seattle Tacoma International Airport after taking a flight
from Dubai, UAE. They arrived on tourist visas and have no other legal status in the
United States After passing through passport control and customs clearance, DIAB and
EL l\/HR were met by the UCAs and the CI.

30. EL MIR asked the UCAs if they had a shipping company to handle the
vehicle. EL MIR emphasized that it was important to know whether the car Would be
shipped in a container or not.

31. The UCAs and CI took DIAB and EL MIR to their hotel to check in.
DIAB then requested that the UCAs take him to their warehouse to see the guns EL
MIR decided to stay at the hotel to rest.

32. The UCAs took the CI and DIAB to the warehouse At the warehouse,
DIAB was able to inspect the Honda CR-V and weapons that he had purchased from the
UCAS, as well as additional Weapons he had requested to see. One of the additional
weapons was a grenade launcher, which DIAB agreed to purchase.

33. After inspecting the firearms, the UCAs, the CI, and DIAB went to lunch.
DIAB continued to ask the UCAs for prices for various guns After lunch, DIAB
requested plastic bubble Wrap to pad the firearms for packing in the car. The UCAS, the
CI, and DIAB went to a local hardware store to purchase bubble wrap, tools to
disassemble the car, and plastic Wrap. The UCAs, the CI, and DIAB then returned to the
warehouse

1 34. At the warehouse, DIAB began to disassemble the panels inside the vehicle
and instructed the UCAs to observe him. DIAB then began to wrap the Glock 19
handguns, first in a cloth, then with bubble wrap, and finally in plastic wrap. As DIAB
wrapped the handguns, he started concealing them inside the rear quarter-panel voids of
the car.

35. On November 8, 2018, the UCAs and CI met with DIAB and EL MIR for
breakfast. During breakfast, EL MIR initiated conversation regarding how the vehicle

AFFIDAVIT OF LINDSEY SMITH - 8 71£1;1® sTASTEs ATSTORJ\;]§;O
TEWART TREET, UrrE'
USAO 2018R013 74 SEATTLE, WAsHlNGToN 98101
(206) 553-7970

 

\OOO\]O\Ul-|>L)Jl\)r-\

I\)[\)N[\)N[\)I\)NI\)t-*»-*»-\>_\)--¢)-¢>-lr-‘)-A)-l
OC\lO\U`l-I>L)J[\)*-*O\OOO\]O\U!-PL)JNF_‘O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 10 of 18

would be shipped. EL MIR asked the UCAs if they knew of a company that would ship a
vehicle to Lebanon. EL MIR explained that they had originally planned to buy a car
from a contact in North Carolina, get the car to the UCAs in Seattle to pack, and then
send the car back to the contact in North Carolina to export out of the United States EL
MlR also mentioned several times that it might be better to transport the car to Florida
and ship the car to Lebanon from there. EL MIR wanted to know under what name they
could ship the vehicle under and suggested the UCAs open a business under which they
could ship cars overseas EL MIR said he had a company in Lebanon that he uses, and
mentioned that he could open a company in the United States EL MIR asked if the
UCAs would ship the car in their names UCAl said they couldn’t put the car in their
names since the guns could come back to the UCAs EL MIR acknowledged and agreed.
EL l\/HR suggested he could go to a local Lebanese restaurant and try to befriend a
Lebanese person to put the vehicle in that person’s name to ship it. During breakfast, `
DIAB began showing UCAl information on his phone regarding firearm accessories that
he was interested in purchasing

36. Following breakfast, the UCAS, DIAB, and EL MIR traveled to the
warehouse to finish packing the car. At the warehouse DIAB and EL MIR immediately
began disassembling the left rear quarter-panel of the vehicle. DIAB and EL l\/lIR then
filled that void with Glock 19 handguns They then disassembled the back panel on the
hatchback door and continued concealing Glock 19 handguns, a Smith & Wesson .5 0
revolver, and one FN Fiveseven pistol inside the voids of the door. DIAB and EL MIR
then began to package all the Glock and FN magazines in the same manner as the
handguns DIAB placed all the components for a lower kit for a AR15 rifle into one bag,
then wrapped it in plastic. DIAB also wrapped a M203 grenade launcher in the same
manner as the handguns EL MIR took photos with his cell phone of the vehicle with his
phone.

37. DIAB and EL MIR began discussing getting another vehicle as they were
running out of space to conceal all the weapons they were planning to ship. DIAB said

AFFIDAVIT OF Ll N DSEY SMITH - 9 ' IJON;TED sTASiEs ArSroRr\;EZiZ(O
. 7 TEWART TREET, UITE
USAO 201 8R01374 SEATTLE, WASHJNGTON 98101
(206) 553-7970

 

\OOQ\]O\UI-LWI\.)>-\

[\)[\)[\)[\)[\)[\)[\)[\)[\))-\)-dr-)-l)-l»-lr-‘)-\»-\)-‘
OO\]O\Ul-PLDNi-*C\OO°\]O\LAJ>WN»-‘O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 11 of 18

they were planning to carry the cleaning kits and additional handgrips included with each
handgun in their luggage on their return trip home.

3`8. Upon exiting the warehouse at approximately 12:30 p.m., HSI and ATF
Special Agents arrested Hicham DIAB and Nafez El MlR. Phones were seized from both
individuals which are in the process of being searched.

39. Surveillance observed that DIAB and EL MlR were staying at the hotel
room that is described in Attachment A-l. On November, 9, 2018, 1 applied for and
obtained a warrant for the room. Agents found a laptop among the belongings that
appeared to belong to DIAB. I am now seeking a warrant to search this laptop.

40. There is probable cause to believe that this laptop contains evidence of the
crime, The fact that DIAB traveled with the laptop strongly suggest that the laptop was
used in the scheme, particularly given that the purpose of his travel was to pick up the
guns to smuggle them to Lebanon. The laptop could have been used in a variety of ways,
including searching for cars to be used in the smuggling operation, contacting the
individual in North Carolina who EL MIR referenced, searching for Lebanese restaurants
in the area, researching guns and gun parts, and otherwise dealing with shipping of the
car.3

HoW THE LAPToP WILL BE sEARCHED

41. Based on my knowledge, training, and experience, I know that laptops can
store information for long periods of time. Similarly, things that have been viewed via
the Internet are typically stored for some period of time on the device used to access the
Internet. This information can sometimes be recovered with forensic tools

42. There is probable cause to believe that things that were once stored on the

laptop to be searched may still be stored there, for at least the following reasons:`

 

3 In January 2017, agents provided DIAB With access to an undercover website. Someone using DIAB’s credentials
logged onto the site using an iPhone. DIAB did not have an iPhone in his possession. EL MIR did, but it is
uncertain whether it is the same iPhone that was used to access the site.

AFFIDAVIT OF LINDSEY SMITH - 10 71(;(1)\1;TED sTASTEs Agrom\;r;izro
TEWART TREET, UrI'E
USAO 2018R013 711 SEATTLE, WAsH]NGToN 98101
(206) 553-7970

 

\OOQ\]O\U'l-bb~>[\)»-

N[\)[\)[\.)[\)[\)[\)[\)[\.)r-\r-\)-l»-lr_)-lr-¢)-\)-l»-l
OQ\]O\U\-PWN’_‘O\OOO\]C\U`I-l>L)J[\)'-*O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 12 of 18

43. Based on my knowledge, training, and experience, 1 know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when
files have been deleted, they can be recovered months or years later using forensic tools
This is so because when a person “deletes” a file on a computer, the data contained in the
file does not actually disappear; rather, that data remains on the storage medium until it is
overwritten by new data. 1

44. Therefore, deleted files or remnants of deleted files may reside in free
space or slack space_that is in space on the storage medium that is not currently being t
used by an active file-for long periods of time before they are overwritten. In addition, -
a computer’s operating system may also keep a record of deleted data in a “swap” or
“recovery” file.

45. Wholly apart from user-generated files computer storage media-in
particular, computers’ internal hard drives-contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To give a few
examples this forensic evidence can take the form of operating system configurations
artifacts from operating system or application operation, file system data structures and
virtual memory “swap” or paging files Computer users typically do not erase or delete
this evidence, because special softwareis typically required for that task; However, it is
technically possible to delete this information.

46. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

47. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the laptop to be searched was used, the purpose of its use, who used it,

AFFIDAVIT OF LINDSEY SMITH - 11 7101(1)\1;TED sTASiEs Ar;oRN$i§;/O
TEWART TREET, U'lTE
USAO 201 8R01374 SEATrLE, WAsHlNGToN 98101
' (206) 553-7970

 

NN[\)N[\)NN[\)[\)>-d»-l>-*)-d)~)-l>-)-¢)-‘)-l
Oo\]c`\§l`I-‘>UJ[\)’_‘O\OQQ\]O\{J`I-PWNF_‘O

\ooo`\lo\u\.r>wr\)»_.

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 13 of 18

and when. There is probable cause to believe that this forensic electronic evidence might
be on the laptop to be searched because:

48. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file
(such as a paragraph that has been deleted from a word processing file). Virtual memory
paging systems can leave traces of information on the storage medium that show what 1
tasks and processes were recently active. Web browsers e-mail programs and chat
programs store configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems can record
additional information, such as the attachment of peripherals the attachment of USB
flash storage devices or other external storage media, and the times the computer was in
use. Computer file systems can record information about the dates files were created and
the sequence in which they were created. 1

49. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, When,
where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and experience, information stored within a computer

or storage media (e.g., registry information, communications images and movies

' transactional inforrnation, records of session times and durations, internet history, and

anti-virus spyware, and malware detection programs) can indicate who has used or
controlled the computer or storage media. This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or exculpating the
computer owner and/or others with direct physical access to the computer. Further,
computer and storage media activity can indicate how and when the computer or storage
media was accessed or used. F or example, as described herein, computers typically

AFFIDAVIT OF LINDSEY SMITH - 12 IJ(I;I;TED sT/;TES At§romvsr;szro
7 TEWART TREET, UrrE
USAO 201 8R013 74 ` ` SEATTLE, WAerNGToN 98101
(206) 553-7970

\DOQ\]O'\Ul-l>b~)l\)»_

r\)r\)r\)r\)r\)r\)t\)r\)r§)»-»~»_.-»_t-»_.._.»__
oo\)o\m.l>o)~»~o\ooo\)o\ur.l>osr\)»-\o

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 14 of 18

contain information that log: computer user account session times and durations
computer activity associated with user accounts electronic storage media that connected
with the computer, and the [P addresses through which the computer accessed networks
and the internet. Such information allows investigators to understand the chronological
context of computer or electronic storage media access use, and events relating to the
crime under investigation Additionally, some information stored within a computer or
electronic storage media may provide crucial evidence relating to the physical location of
other evidence and the suspect. For example, images stored on a computer may both
show a particular location and have geolocation information incorporated into its file
data. Such file data typically also contains information indicating when the file or image
was created. The existence of such image files along with external device connection
logs may also indicate the presence of additional electronic storage media (e.g., a digital
camera or cellular phone with an incorporated camera). The geographic and timeline
information described herein may either inculpate or exculpate the computer user. Last,
information stored within a computer may provide relevant insight into the computer
user’s state of mind as it relates to the offense under investigation For example,
information within the computer may indicate the owner’s motive and intent to commit a
crime (e.g., internet searches indicating criminal planning), or consciousness of guilt
(e.g., running a “wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).

50. A person with appropriate familiarity with how an electronic device Works
may, after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who used
them, andwhen.

51. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators Whether data stored on a computer is evidence may

AFFlDAVIT OF LINDSEY SMITH - 13 UNITED STASTES AT;ORI\;EZ;O
700 STEWART TREET, UITE
USAO 201 8R01374 SEATTLE, WAsHINGToN 98101
(206) 553-7970

\OO¢\]O\Ul-I>Wl\))-

l\)l\)[\)l\)l\)l\)l\)[\)l\))-lr-‘)-‘»-\r-¢)-¢)-l»-a>-»»-‘
OQ\lC\L/`I-DL)J[\)*_‘O\OOO\]O\LII-BL»JN>_‘O

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 15 of 18

depend on other information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information necessary to
understand other evidence also falls within the scope of the warrant. _

52. ,Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

53. Manner of execution. Because this warrant seeks only permission to
examine a device already in law enforcement’s possession, the execution of this warrant
does not involve the physical intrusion onto a premises Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.

54. Based on the foregoing, and consistent with Rule 4l(e)(2)(B) of the Federal
Rules of Criminal Procedure, the warrant I am applying for will permit imaging or
otherwise copying all data contained on the laptop to be searched, and will specifically
authorize a review of the media or information consistent with the warrant

55. In accordance with the information in this affidavit, law enforcement
personnel will execute the search of the laptop pursuant to this warrant as follows:

5 6. Securing the Data.» In`order to examine the ESI in a forensically sound
manner, law enforcement personnel with appropriate expertise will attempt to produce a
complete forensic image, if possible and appropriate, of the laptop.

5 7. Law enforcement will only create an image of data physically present on or
within the laptop. Creating an image of the laptop will not result in access to any data
physically located elsewhere. However, to the extent that the laptop has previously
connected to devices at other locations the laptop may contain data from those other
locations 1

58. Searching the Forensic Images. Searching the forensic images for the items
described in Attachment B may require a range of data analysis techniques In some
cases it is possible for agents and analysts to conduct carefully targeted searches that can

AFFIDAVIT OF LINDSEY SMITH - 14 - UNTTED STATES ATTORNEY
USAO 201 SRO 1 374 700 STEWART STREET, SUITE 5220
SEATTLE, WAsHlNGToN 98101
(206) 553-7970

[\)l\)[\)[\)[\)l\.)[\)[\)[\))-lr-\»-‘>--l)-lv-¢>-l)-l\-‘»-l
OO\lO\\Jl-LL)J[\)>-‘O\OOO\lO\U!-bwl\)’-“O

\ooo_\)o\ur-l>u)r\)._~

 

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 16 of 18

locate evidence without requiring a time-consuming manual search through unrelated
materials that may be commingled with criminal evidence. ln other cases however, such
techniques may not yield the evidence described in the warrant, and law enforcement
may need to conduct more extensive searches to locate evidence that falls within the
scope of the warrant. The search techniques that will be used will be only those
methodologies techniques and protocols as may reasonably be expected to find, identify,
segregate and/or duplicate the items authorized to be seized pursuant to Attachment B to
this affidavit. 1
CONCLUSION

59. Based on the forgoing, I submit that there is probable cause to believe that

the property described in Attachment A contains evidence of the crimes identified above,

and therefore I request authorization to search and seize the items that are described in

Attachment B.

L‘nsD/SEY sM`irH, Arnanr
Special Agent, HSI

SUBSCRIBED AND SWORN before me this __ZQ_____L day of November, 201 8.

Mrpw€_\

ES P. DONOHUE
Jnited States Magistrate Judge

 

AFFIDAVIT OF LINDSEY SMITH - 15 UNITED sTATEs ATTORNEY
USAO 201 8R01374 b 700 STEWART STREET, SUl'rE 5220
SEATTLE, WAsHlNGToN 98101
(206) 553-7970

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 17 of 18

' ATTACHMENT A
PRoPERTY To BE sEARCHEl)

The property to be searched is a Lenovo laptop seized from room 409 at the
Mediterranean lnn located at 425 Queen Anne Ave N, Seattle, Washington 98109,

currently in the possession of HSI Seattle.

This warrant authorizes the forensic examination of the property described above
for the purpose of identifying the electronically stored information described in

Attachment B.

ATTACHMENT A l
USAO# 2018R01374

 

Case 2:18-mj-00542-.]PD Document 1 Filed 11/20/18 Page 18 of 18

ATTACHMENT B
ITEMS TO BE SEIZED

All evidence, fruits and instrumentalities related to violations the Arms Export
Control Act, 22 U.S.C. § 2778, and the International Trafficking in Arms Regulations 22
C.F.R. Part 120 et seq., as well as violations of Title 18, United States Code, Section 554,
conspiracy to violate the Arms Export Control Act, 18 U.S.C. § 371 , and Alien in Possession
of a Firearm, 18 U.S.C. § 922(g)(5)(B), that is:

1. Information relating to the export of any firearms or components that are
covered by the United States Munitions List.

2. Information relating to U.S. export or customs restrictions regulations
provisions or laws `

3. Information related to travel to the United States

4. Information relating to the purchase of any vehicles

5 . lnformation relating to international shipping.

6. Information relating to any individuals located in North Carolina.

7. Information relating to any Lebanese restaurants located in the Western
District of Washington. f 1

8. Any address contact books or other information containing address
information reflecting those involved in any exports purchase of firearms or
purchase of vehicles

9. Evidence of user attribution showing who used or owned the device to be
searched at the time the things described in this warrant were created, edited,
or deleted, such as logs phonebooks saved usernames and passwords
documents and browsing history;

10. Records of Internet activity, including firewall logs caches browser history
and cookies “bookmarked” or “favorite” web pages search terms that the user
entered into any Internet search engine, and records of user-typed web
addresses

ATTACHMENT B 1
USAO# 2018R01374

